Citation Nr: 1314878	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2011, the Veteran submitted a substantive appeal with regard to the issues on appeal, in which he indicated that he wished to be scheduled for a hearing before a member of the Board.  In a December 2011 statement, the Veteran indicated that he wished to be scheduled for a videoconference hearing in particular.  A February 2013 Report of General Information reflected that the Veteran had indicated over the telephone that he did not want a Board hearing, as it is too difficult for him to get to St. Paul.  It was further noted that he would like his appeal to go to the Board without a Board hearing.  In the March 2013 Written Brief Presentation, the Veteran's representative suggested that the Veteran may have been inappropriately persuaded to drop his videoconference hearing request.  Upon request for clarification, the representative indicated in an April 2013 statement that the Veteran did not intend to withdraw his videoconference request when contacted by the RO in February.  The representative stated that he contacted the Veteran by telephone that morning and he was quite clear.  It was further asserted that the Veteran believes that his remarks about not being overly enamored with city driving were taken too far.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



